Citation Nr: 1712792	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-45 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1949 through January 1952.

This matter comes before the Board of Veterans' Appeals (Board) as part of the appeal for an increased rating for headaches.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a May 2015 Board decision, the Board accepted jurisdiction over the claim pursuant to Rice and remanded it for extra-schedular consideration by the Director of Compensation and Pension Service.

The requested actions having been completed and the claim having been readjudicated by the regional office (RO) in a May 2016 Supplemental Statement of the Case (SSOC), the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a May 2013 videoconference hearing.  A transcript has been associated with the claims file.

The Veteran submitted additional evidence after the issuance of the latest SSOC of the case in May 2016.  Review by the Agency of Original Jurisdiction (AOJ) is not needed, however, because the Veteran provided a waiver of AOJ review.

The Board notes that the appeal for an increased rating for headaches prior to August 16, 2011, was most recently denied by the Board in a June 2016 decision.  The Veteran has appealed that decision to the Court of Appeals for Veterans Claims (Court), where it remains pending at this time.  The Board is entitled, even required, to rely on the finality of Board decisions until that finality is vitiated.  The Board will proceed with his pending TDIU claim, especially in light of the fact that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The more probative evidence demonstrates that the Veteran's service-connected disabilities, when evaluated in association with his educational attainment and occupational experience, do not preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to provide notification to a claimant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Board acknowledges that no VCAA notice was provided to the Veteran with respect to the claim for a TDIU.  Rather, the Board took jurisdiction over the Veteran's claim in a May 2015 Board decision as part and parcel of his increased rating claim.  This was specifically requested by the Veteran's attorney in a March 2015 brief.  After the Board remanded the claim, the RO did send the Veteran a letter in January 2016 soliciting evidence needed to substantiate his claim, such as information from his last employer.  The claim was then adjudicated in a May 2016 SSOC, which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the basis of the decision, and a summary for the evidence considered to reach the decision.  The Veteran, who has the benefit of experienced representation, has not alleged any prejudicial or harmful error in VCAA notice.  Rather, both the representative and the Veteran have submitted statements with evidence submissions indicating a clear understanding of what is needed to satisfy his claim, including a VA Form 21-8940 Application for Increased Compensation Based on Unemployability, which was received in March 2015.

VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA treatment records, private treatment records, and VA examination reports.  The RO attempted, unsuccessfully, to obtain the Veteran's records from the Social Security Administration.  The Veteran has not identified any outstanding relevant evidence that he wants VA to obtain.

The Veteran was most recently provided a VA examination which addressed his bilateral hearing loss, headaches, and scar in February and March 2016.  He was also afforded several other VA examinations during the appeal period.  There is no objective evidence indicating that there has been a material change in the severity of any service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Veteran was provided with an opportunity to testify at a hearing before the Board in May 2013 on his increased rating claims.  When a VLJ conducts a hearing, she must fulfill two duties.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ asked the Veteran questions surrounding his disabilities.  The Veteran had an opportunity to provide evidence in addition to his testimony as to the effects of his service-connected disabilities.  The Veteran's attorney has expressly stated no hearing is desired on the intertwined TDIU issue.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the May 2013 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

All due process concerns have also been satisfied.  Although significant evidence has been associated with the file since the supplemental statement of the case was issued in 2016, waiver of any further consideration of that evidence by the RO was provided by the Veteran's attorney.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Extra-Schedular TDIU

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service connected for headaches due to a brain concussion (rated at 30 percent), bilateral hearing loss (rated at 20 percent), tinnitus (rated at 10 percent), and scar, left posterior auricular region (rated at 0 percent), with a combined rating of 50 percent as of August 2013.  The 20 percent rating for hearing loss was assigned as of August 2013; prior to that, he either had a zero or 10 percent rating for his hearing loss.  From April 2001 (when service connection for headaches was granted) until August 2013, his combined rating was 40 percent.  Therefore, he did not meet the percentage requirement for TDIU on a schedular basis under 38 C.F.R. § 4.16(a) during any time period on appeal.  However, even if the Veteran fails to meet the percentage standards required by 38 C.F.R. § 4.16(a), the Board will nonetheless consider whether a TDIU is warranted on an extra-schedular basis under 38 C.F.R. § 4.16(b).

In April 2016, the Director of Compensation and Pension Service reviewed the Veteran's claims file and determined a TDIU was not warranted on an extra-schedular basis.  The Director found that the evidence did not indicate the Veteran's service-connected disabilities made it impossible for him to work.

Although the Director of Compensation and Pension Service found that entitlement to a TDIU on an extra-schedular basis was not warranted, the Board still has the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability after referral to the Director of Compensation and Pension Service.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal."); Wages v. McDonald, No. 13-2694 (Vet. App. January 23, 2015) (per curiam) (finding that the Board erroneously relied upon the determination of the Director of Compensation and Pension Service as evidence, rather than merely "the de facto decision of the agency of original jurisdiction," subject to de novo review).

In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to render him unemployable.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  Rather, the pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran has alleged that he is unable to maintain substantially gainful employment as a result of his service-connected disabilities.

The Veteran's DD 214 indicated he completed 2 years of high school.  He reported taking GED courses while in service, but could not recall whether he received his GED.  See July 2016 Private Vocational Opinion.

Further, the Veteran cannot recall when he last worked.  He stated in a November 2016 private vocational assessment that he worked as a welder for a short period of time and then was a truck driver until he retired.  On his February 2015 claim for a TDIU, he claimed he last worked in 2003, but reported receiving his last paycheck in 2000.  A response from the Veteran's last employer stated he had not worked for the company since he retired in 1999.  Thus, the Board finds the Veteran has been unemployed since at least 1999.

The evidence of record shows that the Veteran's service-connected disabilities did not render him totally unemployable.

A January 2003 letter from Dr. T. stated the Veteran could not hear his cell phone ringing on full volume and sitting on the chair beside him.  A VA treatment record dated December 2003 noted the Veteran's hearing impairment resolved with hearing aids.
The Veteran appeared before the Board at a videoconference hearing in June 2004.  During the hearing, he mentioned he worked on heavy equipment, but struggled to find work because he believed no one would hire him with his hearing impairment.

In November 2004, the Veteran was afforded a VA examination for his headaches.  He reported that he was not being awarded jobs because of his hearing loss.  The Veteran was afforded another VA examination in September 2008.  The examiner noted the Veteran was incapacitated by headaches for approximately two hours two to three times a week.  He reported seeing waves across his eyes "like an old TV."  However, the examiner opined the Veteran's headaches had no impact on his work or daily activities.

Another VA examination was afforded the Veteran in July 2009.  Audiometric testing showed he had mild sloping to severe hearing loss and speech discrimination scores of 90 and 92 percent in the right and left ear, respectively.  As for his headaches, the Veteran reported that they had not been worsening since his injury in 1950 and he needed to rest in a dark room several times a week until his headaches subsided.  The examiner opined that fewer than half of the Veteran's headaches were prostrating and had an occupational impact due to decreased concentration.

An August 2009 letter from Dr. T. stated he felt "a 50 decibel hearing loss in both ears is a significant hearing loss and a functional one."

In March 2011, the Veteran was afforded a VA examination.  Audiometric testing showed mild to severe sensioneural hearing loss bilaterally and speech discrimination scores of 90 and 92 percent in the right and left ears, respectively.  The Veteran reported that his headaches incapacitated him for approximately two hours almost daily.  A review of the Veteran's medical records showed no issues noted with headaches in primary care notes.  The examiner noted the headaches do not impact his occupation because he retired at age 62 due to age or duration of work.  Further, the examiner opined that the Veteran only needed to rest a couple of hours most days due to his headaches and is otherwise able to lead an active lifestyle.

VA treatment records dated November 2009 through December 2010 contain no complaints of headaches and do not list headaches as a chronic issue.

In April 2011, the Veteran submitted a "headache log" in which he recorded the duration and intensity of his headaches.  The log indicated he experienced a "grade" 8 headache nearly every day in November and December, each lasting approximately one and a half to two hours.  An August 2011 private treatment record from Dr. S. noted the Veteran experienced throbbing headaches with light sensitivity and lines in the periphery of his vision occasionally.  Aspirin relieved his symptoms, as did resting in a dark room.

In November 2011, the Veteran was afforded another VA examination for his headaches.  He reported the pain started behind his left ear and he would get "floaters" in his eyes.  The Veteran reported medication reduced the duration of headaches from two hours to one hour, but he still experienced visual disturbances and light sensitivity, requiring him to rest in a dark room until his headaches subsided.  The examiner opined the Veteran's headaches did not impact his occupation because he was retired, and the impact on his daily activities was minimal because he only had to rest for one to two hours.  The examiner noted the Veteran reported keeping busy fishing, washing his cars, cleaning, and mowing the lawn.

A November 2011 private medical record from Dr. S. noted the Veteran reported his headaches improved and were becoming less frequent.

The Veteran was afforded a VA examination for his hearing loss in April 2012.  The examiner noted his former occupation as truck driver and road grader.  Audiometric testing showed mild sloping to severe sensioneural hearing loss with speech discrimination scores of 76 in the right ear and 92 in the left ear.  However, the examiner opined that the speech discrimination score in the right ear may be artificially low, as the Veteran's scores had not varied much since 2003 and the errors he made were vowel errors not typically found with a sloping high frequency hearing loss.

In August 2012, the Veteran was afforded a VA examination for his headaches.  The examiner found the Veteran had prolonged, prostrating attacks occurring more than once a month.  Further, the examiner opined the Veteran's headaches only minimally impacted his daily activities because he only had to rest for one to two hours most days, but otherwise kept busy.

The Veteran appeared before the undersigned in a May 2013 Board hearing.  During that hearing, he reported having to pull off the road and rest if he experienced a headache while driving.  He also stated the intensity and frequency of his headaches had not increased since he retired from his employment.  The Veteran reported his headaches lasted approximately half an hour, sometimes less and occurred three times a week.  As for his hearing loss, he stated that if he was face-to-face with someone talking loudly and he was using his hearing aids, it was "okay."  Otherwise, he had to turn up his hearing aids to hear soft-spoken people.

In August 2013, the Veteran was afforded a VA examination for his hearing loss.  Physical examination showed sensioneural hearing loss with speech discrimination scores of 80 percent in the right ear and 70 percent in the left ear.  He reported that he could not have a face-to-face conversation in a quiet environment without his hearing aids and could not hear if other people were in the room speaking.  The examiner noted the Veteran's hearing loss impacted his daily functioning and ability to work.

A December 2014 affidavit from the Veteran claimed he could not sustain employment because he would require frequent breaks and days off.  He further wrote that he does not own and does not know how to use a computer.

The Veteran underwent a private vocational assessment in February 2015.  It noted his inability to communicate effectively precludes any occupation dealing with the general public.  Further, the Veteran's headaches caused irritability, loss of concentration, and a requirement that he be removed from any stimuli for several hours a day.  Finally, the Veteran possessed no computer or clerical skills, which eliminated most forms of sedentary work.

In February 2016, the Veteran was afforded a VA examination for his headaches.  The examiner found he experienced a migraine approximately every month, but the attacks were not prolonged or very prostrating.  The examiner opined that the Veteran's headache condition caused mild functional limitation because he would need a place to rest during a headache attack, but that he could perform any light duty or sedentary task.

The Veteran was afforded a final VA examination for his hearing loss in March 2016.  Audiometric testing demonstrated sensioneural hearing loss with speech recognition scores of 86 and 90 percent in the right and left ears, respectively.  The examiner opined the reported clinical findings did not demonstrate that the Veteran's hearing loss is so incapacitating as to prevent him from participating in gainful employment consistent with his education and occupational experience because hearing loss would not prevent him from being a truck driver.

Finally, in March 2016, the Veteran was afforded a VA examination for his scar.  The examiner opined his scar did not impact his ability to work.

The Veteran underwent a second private vocational assessment in November 2016.  During that assessment, he reported he could not remember a lot of details about why his limitations prevented him from working.  However, he stated he retired due to his headaches because he could not keep up with the delivery schedule.  Further, his tinnitus, coupled with his headaches, decreased his ability to concentrate while driving and it took him time to recover after a headache.  He reported pulsating headaches three to four times a week lasting approximately 45 minutes to an hour, and he would have to rest for one to two hours to recover from the headaches.  The vocational examiner opined the Veteran could not work because he would need unscheduled breaks and random days off due to his headaches; further, he possessed very few transferrable skills.

Throughout the entire appeal period, the Veteran continually and consistently reported successfully treating his headaches with aspirin.

The Board has considered whether the Veteran's service-connected disabilities would presently prevent him from obtaining or maintaining substantially gainful employment.  However, the Board finds that the Veteran's service-connected headaches, bilateral hearing loss, tinnitus, and scar do not prevent him from obtaining or maintaining substantially gainful employment, either alone or in combination.

There is no persuasive evidence indicating that the Veteran's headaches render him unemployable.  He experiences headaches lasting from 30 minutes to one hour approximately two to three times a week, and his headaches are successfully treated with over the counter medications.  The Veteran's own statements indicate the headaches have gotten shorter in duration during the course of the appeal period.  In many earlier examinations, the Veteran complained his headaches lasted one to two hours.  However, at his May 2013 Board hearing and in his November 2016 private vocational assessment, he reported his headaches lasted 30 to 45 minutes.  Back in 2004, when asked if he ever had to go lay down and rest, he replied "no, no, no."  He stated that the pain was "real bad" some days, but he also stated he was accustomed to his headaches and had learned to live with them. 

Further, during his July 2009 VA examination, he stated his headaches had not worsened since his initial in-service injury.  The Veteran stated in his May 2013 Board hearing that he experienced the headaches while employed as a truck driver and the frequency and intensity of the headaches had not increased since that time.  Thus, there is no evidence the Veteran's current headache condition renders him unable to hold gainful employment.  In fact, he was able to do so for many years, and he has testified the headache frequency/severity he experiences now is essentially the same as it's always been.  Therefore, while the fact he was able to maintain employment for many years is not necessarily relevant to the question of whether he could maintain employment now, it is in the circumstances of this case, where the Veteran states his service-connected headaches have been essentially the same in frequency and severity for many years, yet he was demonstrably able to maintain employment under those conditions with the headaches.  

In fact, the record indicates that the Veteran retired as a result of eligibility due to age or duration of service.  There is no persuasive evidence he was forced to retire early as a result of his service-connected disabilities.  It is important to note that the medical records dated from 2003 until 2011 consistently referred to him as "retiring" from his job.  In 2004, he even denied ever having to lay down with his headaches and certainly never raised the issue of his headaches affecting his job.  Prior to filing the unemployability claim, the Veteran never reported that his headaches had played any part in his decision to retire.  It was only after his claim for an increased rating for headaches had been pending on appeal for years that the Veteran began to state in 2015 that he had retired because of his headaches.  It is interesting to note that more recently, in 2016, he states he cannot remember a lot of the details about why he stopped working.  The inconsistency of his statements over the past decade and a half weigh against the claim he makes that he stopped working before of the severity of his headaches.  His assertions on this point are simply not credible in light of the voluminous evidence prior to his TDIU claim where he referred to himself as retired and never once described any kind of interference with his prior job from his headaches. 

Additionally, the Veteran's bilateral hearing loss and tinnitus do not prevent him from maintaining substantially gainful employment.  His speech discrimination scores were consistently high on the many VA examinations he was afforded since 2003.  The March 2016 VA examiner noted the Veteran's tinnitus did not cause any functional impact, and his hearing loss was not so incapacitating that he could not engage in employment consistent with his education and occupational experience.  The February 2015 vocational assessment claimed the Veteran was completely incapable of communication due to his bilateral hearing loss.  That finding is totally contradicted by all other evidence in the file.  Extensive medical evidence shows the Veteran has consistently high speech recognition scores, including a 2016 VA audio examination done subsequent to the conclusion in this assessment.  He testified at two Board hearings (2004 and 2013) and in no way was he "completely incapable" of communication.  He used his hearing aids, as he testified in 2013, and was able to participate in his testimony, responding to questions, with infrequent repetition needed.  Obviously his hearing loss and tinnitus, and the need to use hearing aids, affect his ability to hear and respond to others, but this in no way amounts to him being "completely incapable" of communicating.

The Board recognizes that the February 2015 and November 2016 private vocational assessments state the Veteran is incapable of sedentary work due to lack of computer skills or other clerical experience.  The November 2016 assessment noted the Veteran had very few transferrable skills.  However, that is not the question here.  The Board is considering his disabilities in light of his occupational history, which was primarily as a truck driver.  The question is whether he could maintain employment in that or a similar position, not whether he could obtain employment in, for example, an office environment.  The Board concludes that he is capable of maintaining employment consistent with his occupational history despite his service-connected conditions.  There has been no argument in this case that his ability to work is limited to marginal employment, nor do the facts suggest this is the case.

The Veteran's headaches would clearly affect his ability to work, and such limitations on his employment are already recognized by the 30 percent disability rating.  Concluding his headaches affect his work does not equate to finding an inability to obtain or maintain gainful employment.  Rather, the evidence shows he would have to take breaks from work, sometimes up to an hour or two, or that he may miss a day from work.  This is not the same as an inability to work.  The conclusion the Veteran is capable of working is supported by the description he has given many examiners over the years of his current daily activities, with minimal disruptions in his routine, due to resting for an hour or so while he has a headache. 

While the Board acknowledges the adverse impact that the combination of the Veteran's headaches, bilateral hearing loss, tinnitus, and scar have on potential employment, these limitations are already recognized by the disability ratings in effect, and do not equate to an inability to obtain or maintain gainful employment.  There is nothing unusual about the Veteran's situation that would warrant extraschedular consideration.  It is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  For all the reasons discussed above, the Board concludes that there is no persuasive evidence suggesting that the Veteran would be mentally or physically incapable of performing gainful work due to his service-connected disabilities.  Accordingly, his claim for entitlement to TDIU is denied.


ORDER

Entitlement to a TDIU is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


